IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 9, 2009
                                     No. 08-50223
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

SUSANA ZURITA-SANCHEZ

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:07-CR-69-4


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Susana Zurita-Sanchez appeals her conviction by a jury of conspiracy to
possess with the intent to distribute less than fifty kilograms of marijuana. The
district court sentenced Zurita to thirty-seven months of imprisonment and three
years of supervised release.
       Zurita contends that the Government failed to establish that she
knowingly conspired to possess marijuana.                She argues that the evidence
supports a “fair assumption” that she was “duped,” and at most, supports a

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 08-50223

finding that based on Victor Enriquez’s conduct, she should have known
something illegal was occurring and should have investigated. She argues that
the evidence supported only a finding that she was negligent in failing to realize
that drugs were present, which is not sufficient to support a conviction for
conspiracy.
      We will uphold a jury’s verdict if a reasonable trier of fact could find from
the evidence that the elements of the offense were established beyond a
reasonable doubt.1       We view the direct and circumstantial evidence, the
credibility findings, and any reasonable inferences that can be drawn from the
evidence in the light most favorable to the jury’s verdict.2            Voluntary
participation in and knowledge of a conspiracy may be inferred from
surrounding circumstances.3
      The evidence established that Zurita borrowed a car from a friend that was
dismantled and loaded with marijuana in the garage of a home belonging to
Zurita’s acquaintance.      Zurita obtained permission for Enriquez to use the
location. Zurita’s friend did not authorize any work to be done on her car.
Although Zurita saw the passenger door panel of the borrowed car being
removed, she did not object or question the conduct. Zurita was present in the
home for approximately three hours yet did not enter the garage unless she was
called on her cell phone by Enriquez to obtain implements that he required.
Zurita used Enriquez’s van to go to the store to purchase two or three boxes of
Saran Wrap at Enriquez’s request.
      When Zurita returned to the location, she saw the police and drove past
the home, abandoned Enriquez’s van, and engaged a friend to drive her to the
home in the friend’s vehicle. Zurita was nervous, and she told her friend that


      1
          U.S. v. Villarreal, 324 F.3d 319, 322 (5th Cir. 2003).
      2
          U.S. v. Resio-Trejo, 45 F.3d 907, 910-11 (5th Cir. 1995).
      3
          U.S. v. Paul, 142 F.3d 836, 840 (5th Cir. 1998).

                                          2
                                    No. 08-50223

she may have gotten into some trouble because of what was being done to the
car. As she rode by the home, Zurita slid down in the seat. When the police
pulled the car over, Zurita threw the van keys and a cell phone under the car
seat. At the police station, Zurita admitted that she knew something illegal was
occurring in the garage.
      The jury was entitled to credit trial testimony that Zurita observed the
removal of the car door panel and was present in the garage when Enriquez
started stuffing marijuana into the borrowed car.4 Zurita’s statement to the
police; her conduct as she rode by the house when the police were present; her
statement that she had gotten into some trouble; and her attempt to abandon
the cell phone and the van keys when the car she was occupying was pulled over
by police support the jury’s finding that Zurita knowingly participated in the
conspiracy. When viewed “in the light most favorable to the jury’s verdict,” the
evidence presented at trial was sufficient for the jury to find that Zurita
knowingly participated in a conspiracy to possess with the intent to distribute
marijuana.5
      Zurita contends that the district court erred by excluding Enriquez’s
videotaped statement that she was not involved in the crimes. She asserts that
the statement was admissible under Federal Rule of Evidence 804(b)(3). A
statement is admissible under Rule 804(b)(3) as a statement against penal
interest if: (1) the declarant is unavailable; (2) the statement subjects the
declarant “to criminal liability such that a reasonable person would not have
made the statement unless he believed it to be true”; and (3) the statement is
corroborated by circumstances “clearly indicating trustworthiness.” 6     If we


      4
       See U.S. v. Mata, 491 F.3d 237, 242 (5th Cir. 2007), cert. denied, 128 S.
Ct. 1219 (2008); U.S. v. Rodriguez, 278 F.3d 486, 491 (5th Cir. 2002).
      5
          See Resio-Trejo, 45 F.3d at 910.
      6
          U.S. v. Bell, 367 F.3d 452, 466 (5th Cir. 2004).

                                             3
                                    No. 08-50223

determine that the exclusion of the evidence was error, we must determine
whether the error was harmless. 7 An error is harmless if it does not prejudice
the defendant because it has not “affected the outcome of the district court
proceedings.” 8
      We review a decision regarding “the admissibility of evidence for abuse of
discretion and will uphold a determination as to the trustworthiness of an
out-of-court statement unless it is clearly erroneous.”9     The district court
considered the evidentiary concerns Zurita raised about Enriquez’s statement,
and determined that it failed to sufficiently meet the standard for hearsay
admittance. This finding is not clearly in error.
      Zurita contends that the exclusion of the evidence constituted reversible
error under Federal Rule of Evidence 807, the residual hearsay exception, and
that the decision to exclude the statement violated her Sixth Amendment right
under the Compulsory Process Clause. Because Zurita did not apprise the
district court that her objection to the ruling regarding Enriquez’s statement
included claims under the Compulsory Process Clause and Rule 807,10 we review
these contentions for plain error only. To establish plain error, the appellant
must show a forfeited error that is clear or obvious and that affects her
substantial rights.11     If the appellant makes such a showing, we have the




      7
       See U.S. v. Harper, 527 F.3d 396, 408 (5th Cir.), cert. denied, 129 S. Ct.
212 (2008).
      8
          See id.
      9
          U.S. v. Vega, 221 F.3d 789, 803 (5th Cir. 2000).
      10
           See U.S. v. Mondragon-Santiago, 564 F.3d 357, 361(5th Cir. 2009).
      11
           Puckett v. U.S., 129 S. Ct. 1423, 1429 (2009).

                                          4
                                    No. 08-50223

discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings.12
      Zurita has not shown that the error, if any, affected the outcome of the
trial.13 The evidence was sufficient to convict her of the conspiracy charge; the
jury was free to make credibility findings regarding the conflicting testimony;
and the Government presented evidence that Enriquez stated that he was going
to take the blame for everyone for the drug offense.14 Zurita has not established
plain error.15
      Zurita argues that the district court’s inclusion of a deliberate ignorance
jury instruction caused her prejudice, was not supported by the evidence, and
permitted the jury to convict her on a finding of negligence rather than on a
finding of actual knowledge. A district court has “broad discretion” in framing
jury instructions, and we “will not reverse unless the instructions taken as a
whole do not correctly reflect the issues and law.”16 We review this contention
for an abuse of discretion.17
      The evidence supported the inferences that Zurita “was subjectively aware
of a high probability of the existence of the illegal conduct” and that she
“purposely contrived to avoid learning of the illegal conduct.” 18 Zurita obtained



      12
           Id.
      13
           See Harper, 527 F.3d at 408.
      14
       U.S. v. Rodriguez, 278 F.3d at 491 (jury is final arbiter of credibility of
witnesses).
      15
           See Puckett, 129 S. Ct. at 1429.
      16
       U.S. v. Threadgill, 172 F.3d 357, 368 (5th Cir. 1999) (internal quotation
marks and citation omitted).
      17
           See U.S. v. Nguyen, 493 F.3d 613, 619 (5th Cir. 2007).
      18
           U.S. v. Lara-Velasquez, 919 F.2d 946, 951 (5th Cir. 1990).

                                          5
                                    No. 08-50223

the car for Enriquez; she procured consent for use of the garage; and she did not
enter the garage unless she was called on a cell phone by Enriquez who was
working nearby in the garage. Zurita borrowed a friend’s car for the day but did
ask why, and did not seem “really worried” when it was being dismantled.
Zurita convinced someone to drive her past the house after she knew the police
were there, although Zurita had just abandoned Enriquez’s van.           Zurita’s
conduct was consistent with the district court’s determination that she
“contrived escaping being caught with the group in a vehicle owned by Enriquez,
a co-defendant.” Accordingly, the inclusion of a deliberate ignorance instruction
was not an abuse of discretion.19
      In the absence of demonstration of error, Zurita's assertion of cumulative
error must fail.20
      The judgment of the district court is AFFIRMED.




      19
           See Nguyen, 493 F.3d at 619; Threadgill, 172 F.3d at 368.
      20
           See U.S. v. Moye, 951 F.2d 59, 63 n.7 (5th Cir. 1992).

                                          6